DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	
Claims  11, 16, 21, 23-24 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang  US 2022/0169172.
Regarding claim 1, Yang shows a semiconductor device package, comprising: a first electronic component ( LED light 112 and [0049]) having an active surface (top surface of LED 112) and a first lateral surface ( lateral surface of LED 112); a first adhesive layer ( antenna’s 104 are attached by adhesive in Fig. 2 and [0049]) in contact with the active surface (see FIG. 2-4) and the first lateral surface of the first electronic component ( LED 112); and a substrate (LED PCBA 108) connected to the  active surface and the first lateral surface of the first electronic component through (see FIG. 2) the first adhesive layer, wherein the substrate comprises a first antenna 
 ( antenna 104) disposed over the first lateral surface of the first electronic components through the first adhesive layer (see FIG. 3 with respect to Fig. 4 and related text and {0049]+).  
Regarding claim 11, Yang shows a semiconductor device package, comprising: an electronic component (LED 112) having  an active surface ( active surface of LED 112), a backside surface (back side of LED 112) opposite to the active surface (see FIG. 3-4), and a first lateral surface extending between the active surface and the backside surface (side surface of LED 112);  a substrat ( LED PCBA 108) having an interconnection structure ( see FIG. 3-4), wherein the interconnection structure has a first portion ( connection 106) disposed under the active surface, a second portion  ( area 124) disposed adjacent to the first lateral surface, a first bending portion connecting the first portion and the second portion ( [0049]), and a third portion disposed over the backside surface ( see FIG. 2-3 and [0049]+); and  a first antenna (antenna 104) disposed over the third portion of the interconnection structure, wherein the first antenna is electrically connected to the electronic  component through the third portion, the second portion, the first bending portion ( see FIG. 4 with respect to FIG. 2), and the first portion of the interconnection structure (see FIG. 2 with respect to FIG. 4). 
Regarding claim 16, Yang shows a method of manufacturing a semiconductor device package, comprising providing a flexible substrate ( [0016]) having a first antenna (antenna 104);  attaching an electronic component to the flexible substrate through an adhesive layer ([00419]); and  bending the flexible substrate and the adhesive layer to align the first antenna with a lateral surface of the electronic component ([0040]).  
Regarding claim 21, Yang shows a semiconductor device package, comprising: wherein the first electronic component ( LED 112) further comprises a backside surface connected to the first adhesive layer (see FIG. 3 and [0049]), and wherein the first lateral surface of the first electronic component extends between the active surface and the backside surface of the first electronic component (see FIG. 3 with respect to FIG. 4 and [0049]+). 
Regarding claim 23, Yang shows a semiconductor device package, comprising: wherein the first adhesive layer is conformally disposed on at least three surfaces of the first electronic component ( see FIG. 5).  
Regarding claim 24, Yang shows a semiconductor device package, comprising: wherein the first electronic component further comprises a second lateral surface opposite to the first lateral surface of the first electronic component, and wherein a part of the second lateral surface of the first electronic component is exposed from the first adhesive layer (see FIG. 2-4).     
Regarding claim 35, Yang shows a method wherein  operation  further comprises attaching a backside surface of the electronic component to the flexible substrate through the adhesive layer (see Fig. 2-4 and related text). 
Allowable Subject Matter
Claims  22, 25-34 and 36-37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
 




  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893